Citation Nr: 1750896	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-33 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for pes planus of the left foot.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to an initial compensable rating for left ankle tendinosis.

4.  Entitlement to an initial compensable rating for right ankle avulsion fracture.

5.  Entitlement to service connection for left a hip problem.

6.  Entitlement to service connection for a right hip problem.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression.

9.  Entitlement to service connection for migraines.

10.  Entitlement to service connection for a right knee problem.

11.  Entitlement to service connection for a left knee problem.

12.  Entitlement to service connection for a back condition.

13.  Entitlement to service connection for pes planus of the right foot



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to September 2008 in the Army and from December 2008 to January 2012 in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The paperless record of Legacy Content Manager (formerly Virtual VA) and the Veterans Benefits Management System (VBMS) has been reviewed.

The issues of entitlement to an increased rating for disabilities of the right ankle and left ankle and to service connection for a back condition, bilateral hip condition, bilateral knee condition, migraine headaches, PTSD, and an acquired psychiatric disability other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Pes planus of the left foot is manifested by weight-bearing line over or medial to great toe, swelling, slight pronation, and no pain at rest or with manipulation; pronounced unilateral pes planus, marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances are not demonstrated or approximated.

2.  The 10 percent rating currently in effect for service-connected tinnitus is the maximum schedular rating.

3.  Pes planus of the right foot is not shown at any time since the Veteran's claim was filed.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for unilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

2.  The claim for an initial rating greater than 10 percent for bilateral tinnitus is without legal merit.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.87, DC 6260 (2016)

3.  Pes planus of the right foot was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim.  The Board finds that all available, relevant evidence necessary to decide the issues has been identified and obtained, and all necessary development has been accomplished.

VCAA notice letters were sent to the Veteran in April 2009 and September 2009.  The Veteran was notified of the information and evidence needed to substantiate and complete a claim, including what part of the evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).  In this case, the evidence of record includes service treatment records, service personnel records, VA and private treatment records, and statements of the Veteran.  The Veteran underwent VA examinations for pes planus and hearing loss/tinnitus in August 2009.  The examination reports reflect that the examiners reviewed the claim file, evaluated the Veteran's claimed disability, and provided diagnoses supported by a rationale.  The reports are adequate for purposes of this appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Increased Rating Claims

Rating Criteria

Disability ratings assigned in accordance with VA's Schedule for Rating Disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.  §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

In determining the present level of a disability for any rating claim, the Board must consider the possible application of "staged" ratings for diverse symptoms meeting the criteria for different ratings in distinct time periods during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2014); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  VA must consider all the evidence of record to determine when any ascertainable increase in severity of the rated disability may have occurred.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).




Pes Planus, Left Foot

Service connection for pes planus of the left foot was granted by a rating decision of July 2010.  A rating of 20 percent was assigned with an effective date of September 2, 2008.  The Veteran seeks a higher evaluation.  See notice of disagreement of May 2011.

A VA treatment record of June 2008 notes in the Assessment/Plan section of the record that the Veteran "presents with moderate pes planus right and severe left."

The Veteran underwent a VA examination in August 2009.  The Veteran reported having pain in the plantar feet.  She did not wear orthotics.  The condition was noted to have been stable since its onset in service.  The response to the current treatment of ice packs was fair.  Swelling of the left foot and a slight pronation with the arch at one-half inch from the floor were noted.   There was no pain at rest or with manipulation and no malalignment of the left ankle.  The weight-bearing line was over or medial to the great toe.  See August 2009 VA examination report.

The Veteran argues that her left-foot pes planus should be rated at at least 30 percent.  She states that the disorder has not improved following the use of orthopedic arch support.  The Veteran argues that there is marked pronation, extreme tenderness of the plantar surface, marked inward displacement, and severe spasm of the tendo achillis on manipulation.  The Veteran states that the evidence of record documents that her "left foot is 'severe bilateral' pes planus."  See VA Form 9 of December 2013.

The Veteran's pes planus of the left foot is currently rated under Diagnostic Code (DC) 5276, which relates to acquired flatfoot and provides for a noncompensable rating for mild symptoms relieved by built-up shoes or arch supports.  A 10 percent rating is provided for "moderate" unilateral or bilateral disability with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 20 percent rating is provided for "severe" unilateral disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 30 percent rating is assigned for "pronounced" unilateral disability, with marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276 (2016).  The words "pronounced," "severe," "moderate," and "mild" are not defined in the VA Schedule for Rating Disabilities.

The evaluation of disabilities of the musculoskeletal system allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is also to be given to weakened movement, excess fatigability, and incoordination.  See 38 C.F.R. § 4.45 (2016).

Here the preponderance of the evidence is against finding that the service connected pes planus is productive of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Such findings, or their approximate equivalents, were not made when the Veteran was examined in August 2009.  The Veteran is competent to report her experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case, however, the Board considers the findings of the VA examination report to be more credible than the Veteran's verbatim recitation of the symptoms of a higher rating listed in DC 5276.  These symptoms are not reflected elsewhere.  Upon medical examination, the symptoms of a higher rating for left foot pes planus are not shown or approximated.  This is based on observation of the symptomology by a trained medical professional.  Greater probative weight is put on these observations that the Veteran's own reports of the presence of marked pronation, extreme tenderness of the plantar surface, marked inward displacement, and severe spasm of the tendo achillis on manipulation.  

The Board has considered evaluating the Veteran's pes planus under an alternative diagnostic code.  The evidence does not suggest that the disability more nearly approximates marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, or marked varus deformity.  Accordingly, there is no basis for assignment of a higher disability evaluation under DC 5278, pertaining to acquired pes cavus.  Rating pursuant to DC 5284, concerning other foot injuries, is also not warranted, as the Veteran's disability picture fits within the criteria set forth under DC 5276.

The preponderance of the evidence is against finding the criteria for a disability rating in excess of 20 percent at any time during the period under review.  A VA treatment record of June 2008 termed the left-foot pes planus "severe."  The Board does not apply a mechanical formula with respect to the word "severe," which are not defined in the rating schedule.  The use of such a term by VA examiner or others, while relevant, is not dispositive of the issue.  In any event, the record dates from 10 months prior to the filing of the Veteran's claim in April 2009 and falls outside the review period.  The Board cannot assign a disability rating for a period prior to the date the Veteran submitted the claim for service connection.


Tinnitus

A rating decision of July 2010 granted service connection for tinnitus and assigned a 10 percent rating, with an effective date of September 2, 2008.   The Veteran seeks a higher rating.  See notice of disagreement of May 2011.

A VA examination of September 2009 found persistent, bilateral tinnitus.  A single 10 percent evaluation is assigned for recurrent tinnitus pursuant to DC 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  See 38 C.F.R. § 4.87, DC 6260, Note 2 (2016).  Because DC 6260 precludes separate 10 percent schedular ratings for bilateral tinnitus, the Veteran's claim for an evaluation greater than 10 percent must be denied.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

VA must acknowledge and consider all regulations that potentially apply from the assertions and issues raised in the record.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Having reviewed the remaining diagnostic codes relating to hearing impairment, the Board finds that DC 6260 is the most appropriate code to apply in this case based on the Veteran's symptomatology.  The claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Service Connection Claim

Criteria of Service Connection

Service connection will be granted for a current disability that resulted from an injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2016).

For certain chronic diseases shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 C.F.R. § 3.303(b) (2016).  When the fact of chronicity in service or the presumptive period is not adequately supported, service connection may established by a continuity of symptomatology of a listed chronic disease.  See 38 C.F.R. §  3.303(b) (2016).

Decisions of the Board shall be based on the entire record and applicable provisions of law and regulation.  See 38 U.S.C.A. § 7104(a) (West 2014).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Reasonable doubt concerning any issue material to the determination of a matter will be resolved in a claimant's favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Pes Planus, Right Foot

The Veteran's feet were found to have a normal arch in the induction examination report of October 2001.  Pes planus was not noted.  There is therefore is a rebuttable presumption that the Veteran was sound upon entry into service with respect to pes planus.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).

The Veteran was found to have flat feet during service.  A service treatment record of June 2008 notes in the Assessment/Plan section of the record, "Patient presents with moderate pes planus right and severe left."  The separation examination of May 2008 notes moderate, symptomatic pes planus without specifying the left foot or right foot.

The Veteran underwent a VA examination in August 2009.  There was no evidence of flat foot or abnormal findings with respect to the right foot.  Imaging of the right foot showed normal bony ossification, alignment, and joint spacing.  There was no evident fracture, dislocation, or osseous lesion.  The soft tissues of the foot were unremarkable.  The impression was a normal radiographic study of the right foot.  See August 2009 VA examination report.

The Veteran argues for entitlement to a 10 percent rating for pes planus of the right foot.  She references the June 2008 medical record that found moderate pes planus of the right foot during service.  See VA Form 9 of December 2013.

The August 2009 VA examiner found that the Veteran did not have pes planus of the right foot, and no competent evidence of record supports a finding that the Veteran has had that disability at any time since the service connection claim was filed in April 2009.  Entitlement to VA disability compensation for service-connected disease or injury requires a current disability.  See 38 U.S.C.A. § 1110 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of a present disability due to disease or injury, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Veteran is competent to report her experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) a layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence, the lack of contemporaneous medical evidence can be considered and weighed against lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  When considering whether lay evidence is competent, the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

As a layperson, the Veteran is not competent to diagnose pes planus (given the type of disability), and no Jandreau exception applies.  The claim must be denied as there is no competent evidence of right-foot pes planus at any time since the Veteran filed her claim.  With the required assistance of VA in developing her claim, the Veteran has failed to present competent evidence in support of service connection.  Because the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2016).


ORDER

Entitlement to an initial rating in excess of 20 percent for pes planus of the left foot is denied.

Entitlement to an initial rating in excess of 10 percent for recurrent tinnitus is denied.

Entitlement to service connection for pes planus of the right foot is denied.


REMAND

Increased Rating Claims

Disabilities of left ankle and right ankle

A rating decision of July 2010 granted service connection for left ankle tendinosis, claimed as left ankle collapse and for right avulsion fracture (also claimed as right foot avulsion fracture).  For both disabilities, a zero percent (noncompensable) rating was assigned with an effective date of September 2, 2008.  The Veteran seeks a higher rating for both disabilities.  See notice of disagreement of May 2011.

The Veteran underwent a VA examination in August 2009.  The examination report does not show compliance with the decision of the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  Under § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Because the VA examination report does not contain sufficient detail and higher ratings are available, it is incumbent upon the Board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016).  The Board will remand for a new VA examination for testing of both ankles in accordance with 38 C.F.R. § 4.59.


Service Connection Claims

Bilateral hip problem

In April 2009, the Veteran filed a service-connection claim for a bilateral hip problem characterized by the left hip being one-half inch "shorter" than the right side.  The Veteran did not state when the disability began.

The Veteran's entrance examination report of October 2001 noted no hip symptoms.  In August 2008, a service treatment record noted that the right hip appeared to be one-half inch higher than the left.  The separation examination of March 2008 noted the Veteran's report of "severe hip pain/back pain."  The Veteran also reported "Car accident July 2007 - broken ribs/back pain; car accident April 2002."  Upon examination, the Veteran was normal with respect to "spine, other musculoskeletal."   However, the examiner also noted: "Chronic LBP and hip pain from MVA in 2002 and 2007 [illegible] no complications @ this time."

The Veteran has argued that her hip disability is caused or aggravated by the need compensate for other injuries, including her service-connected ankle disability.   See VA Form 9 of December 2013.  The Veteran is currently service-connected for left-foot pes planus, tinnitus, and disabilities of the left ankle and right ankle.

The Veteran underwent a VA examination in August 2009.  The examiner noted the Veteran's report of right hip pain that locks up several times per month, occasional radiating pain from the low back into the right hip, and a left hip that "catches not locking up."  According to the Veteran, the bilateral hip condition occurred during active service, not before.  Range of motion testing was normal for both hips, and there was no pain on motion.

The Board will remand for a new examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner noted the Veteran's hip symptoms as listed above and determined that the range-of-motion was normal, but no diagnosis was made.  A VA opinion is needed as to the likelihood that any current hip disability of the Veteran is related to service, including a 2007 vehicle accident.  An opinion is also needed as to causation or aggravation by a service-connected disability or other disability for which service connection is sought, such as disabilities of the back and knees.

PTSD

In September 2009, the Veteran filed a service connection claim for PTSD, depression, and anxiety.  Consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim is considered to relate to any acquired psychiatric disability.

The Veteran underwent a limited psychiatric evaluation in August 2009 as part of a VA general medical examination.  The Veteran's reported symptom of anxiety was noted, and the Veteran was noted to be normal with respect to affect, mood, judgment, and comprehension of commands.  There was no evidence of obsessive or inappropriate behavior or hallucinations/delusions.  No diagnosis was made, and no nexus opinion was provided.

In November 2009, VA made a formal finding of a lack of information required to verify stressors in connection with the Veteran's PTSD claim.  It was noted that the Veteran did not respond to a September 2009 letter requesting specific details of incidents alleged to have resulted in PTSD.  See VA memorandum of November 2009.  Following the VA finding, a VA treatment record of January 2010 notes an impression of mild PTSD relating to the Veteran's having being called in during service for mass casualty events and having seen dead bodies, burned local children/babies, and soldiers.  Furthermore, according to a VA treatment record of February 2010, several symptoms suggestive of PTSD, such as twice-weekly nightmares, avoidance of crowds and gathering, and significant emotional detachment, set in soon after the Veteran returned to the United States from Iraq and have persisted mostly unchanged since that time.

The Board will for a mental conditions examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  A VA opinion is needed as to whether the Veteran has PTSD under the criteria of the Diagnostic and Statistical Manual (DSM).  For claims received by, or pending before, the AOJ on or after August 4, 2014, a PTSD diagnosis must conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  Because the Veteran's appeal was certified to the Board in June 2014 and was pending before the Board on August 4, 2014, it will be necessary to obtain an examiner's opinion with evaluation under the criteria of both DSM-IV and DSM-V.

Acquired psychiatric disability other than PTSD, to include anxiety and depression

In September 2009, the Veteran filed a service connection claim for PTSD, depression, and anxiety.  Upon leaving service in 2008, the Veteran was found to be normal with respect to "psychiatric."  The Veteran answered "no" as to depression, excessive worry, counseling, treatment for a mental condition, and attempting suicide.  The Veteran answered "yes" as to frequent sleeping trouble and reported that she often woke up and had trouble falling asleep again.  The examiner noted, "Sleeping trouble waking up in middle of night [with] [illegible] thoughts [and] cannot go back to sleep.  Adjustment to [illegible].  See separation examination report of March 2008.

The Veteran underwent a limited psychiatric evaluation in August 2009 as part of a VA general medical examination.  The Veteran's reported symptom of anxiety was noted, and the Veteran was noted to be normal with respect to affect, mood, judgment, and comprehension of commands.  There was no evidence of obsessive or inappropriate behavior or hallucinations/delusions.  No diagnosis was made, and nexus opinion was provided.

Since the August 2009 VA examination, the Veteran has been diagnosed as having anxiety disorder NOS (subthreshold PTSD).  See VA treatment record of February 2010.  She also has depression which has been determined to be most consistent with a combination of a traumatic brain injury and a behavioral health condition.  The Veteran reports having been hit on the head by a large metal box in 2007 when equipment was being thrown in a helicopter.  See VA treatment record of December 2009.

The Board will remand for a VA medical opinion as to whether the Veteran has a traumatic brain injury and/or an acquired psychiatric disability other than PTSD and as to the likelihood that any such current disability is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Migraines

In September 2009, the Veteran filed a service connection claim for migraine headaches.  A service treatment record of December 2007 notes the Veteran's report of headaches.  For the March 2008 separation examination, the Veteran reported "frequent or severe headache."  She noted having severe headaches about three times per week and attributed them to eye strain.

A VA treatment record of December 2009 notes the Veteran's report of having experienced continual headaches since being hit on the head by a large metal box in 2007 when equipment was being thrown in a helicopter.  A private treatment record of April 2010 notes the Veteran's complaint of headache and pain to the top of head.  No diagnosis was made.  See April 2010 record of Dr. R. T.  The Veteran is competent to describe her headache pain.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Board will remand for a VA medical opinion as to the etiology of the Veteran's claimed migraine headaches.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Bilateral knee problem

In April 2009, the Veteran filed a service-connection claim for a "bilateral knee problem."  She did not state when the problem began.

A prone knee bending test of August 2008 was negative.  See service treatment record of August 2008.  For the separation examination of May 2008, the Veteran was found to be normal with respect to "spine, other musculoskeletal" and lower extremities (except feet).  The Veteran answered "no" when questioned as to arthritis, rheumatism, bursitis, and knee trouble (e.g., locking, giving out, pain, or ligament injury, etc.).  The Veteran answered "yes" as to broken bones.

A November 2009 VA treatment record notes ongoing knee pain.  A VA treatment record of December 2009 notes bilateral knees patellofemoral pain syndrome.  The Veteran argues that she has a bilateral knee condition that is caused or aggravated by another disability, including her service-connected ankle disability.  See VA Form 9 of December 2013.  The Veteran is currently service-connected for left-foot pes planus, tinnitus, and disabilities of the left ankle and right ankle.  The Veteran is competent to report her experienced symptoms in both knees.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

The Veteran underwent a VA examination in August 2009.  The examiner noted the Veteran's report of soreness in both knees, popping, pain, fatigue, and locking up or giving way.  The range of motion for both knees was normal for flexion and extension.  There was no pain on motion and no additional limitation noted with three repetitions of movement during the physical exam that were related to pain, fatigue, weakness, incoordination, or lack of endurance.  No diagnosis was made, and no nexus opinion offered.  Evaluation under the full criteria of Correia and as to flare-ups was not made.  The evaluation of disabilities of the musculoskeletal system allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board will remand for a VA medical opinion as to the etiology of any knee disorder and as to the likelihood of aggravation by a service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Back condition

In April 2009, the Veteran filed a service-connection claim for "back total spine."  The Veteran did not state when the disability began.

Service treatment records of January 2006 and December 2007 note the Veteran's report of back pain.  A service treatment record of August 2008 indicates that the Veteran was having neck tightness and upper back tension in the shoulders.  The pain was said to radiate down between the shoulders and to the lower back.  Upon examination, the lumbosacral spine exhibited abnormalities.  There was tenderness on palpation and spasms of the paraspinal and sacrospinal muscles.  The assessment was segmental dysfunction of lumbar region.

For the Veteran's separation examination of March 2008, the Veteran was found to be normal as to spine and other musculoskeletal.  The examiner also noted: "chronic LBP and hip pain from MVA in 2002 and 2007 [illegible] no complications @ this time."  The Veteran answered "yes" as to recurrent back pain or any back problem.  The Veteran specifically reported broken ribs and back pain from vehicle accidents in April 2002 and July 2007.  The Veteran reported "severe hip pain/back pain."  See separation examination of March 2008.

Imaging of February 2009 showed "no acute abnormality" of the cervical spine and thoracic spine.  See February 2009 record of Dr. J. H.  A VA treatment record of November 2009 lists low back pain as an active problem.

The Veteran underwent a VA examination in August 2009.  She reported muscle spasms all over her back with radiation of numbness and tingling in both legs.  She also stated that her lumbar, thoracic, and cervical spine began causing her pain in December 2008 after injury to the left ankle.  She claimed to be unable to do any heavy lifting or running.  Upon examination, there was no evidence of acute fracture, subluxation, or lytic vertebral lesion.  The intervertebral disc spaces were well-preserved.  No acute process was noted in the lumbar spine.  See August 2009 VA examination report.  Active range of motion testing for the thoracolumbar and cervical spine was normal.  For the thoracolumbar spine, there was pain on motion.  The examiner did not specify the degree at which painful motion begins and ends, stating only that the Veteran "verbalizes beginning and ending pain at the end of each range of motion."  See August 2009 VA examination report.

The Veteran maintains that she has a back condition that is caused or aggravated by another disability, including her service-connected ankle disability.  See VA Form 9 of December 2013.  The Veteran is currently service-connected for left-foot pes planus, tinnitus, and disabilities of the left ankle and right ankle.  The Veteran is competent to report her experienced back symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

The August 2009 examiner noted the Veteran's report of symptoms and performed range-of-motion testing.  However, no diagnosis was made, and no opinion was offered as to the likelihood that any current back disability of the Veteran is caused or aggravated by service or a service-connected disability.  The Board will remand for a VA opinion that addresses these questions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding treatment records relating to the remanded claims.

2. Notify the Veteran of her right to submit additional evidence and argument relating to her claims, including her PTSD claim.

3. Schedule the Veteran for an appropriate VA examination with a medical doctor as to the Veteran's ankles, hips, knees, and back.  The Veteran's virtual claims file, including the VA treatment records located in Legacy Content Manager (formerly Virtual VA), must be made available for the examiner's review.

The examiner should assess the nature and severity of the Veteran's left ankle and right ankle disabilities.  All indicated testing must be performed.  This must include consideration of:

a. any limitation of left knee and right ankle motion (including additional limitation of motion following repetitive use resulting from pain, weakness, fatigue, a lack of endurance, and/or incoordination);

b. factors associated with any left ankle or right ankle instability, such as objective indications of pain on pressure or manipulation;

c. whether the Veteran experiences flare-ups associated with an ankle disability.  To the extent possible, any additional functional loss or limitation of motion attributable to flare-ups should be described, preferably in terms of additional degrees of limitation of motion;

d. testing of the left ankle and right ankle on active motion, passive motion, weight-bearing motion, and non-weight-bearing.

If the examiner is unable to conduct any part of the required testing, the examiner must explain why.  If the Veteran is not suffering from a flare-up at the time of examination, the examiner should attempt to ascertain adequate information (e.g., frequency, duration, characteristics, severity, or functional loss) regarding flare-ups by alternative means.

The examiner must provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran has a knee, hip, or back disability that is etiologically related to her periods of service or caused or aggravated by any other disability, including the Veteran's service-connected ankle disabilities.

Aggravated means permanently worsened beyond the normal progression of the disorder.  If the examiner finds that a disability of the knee, hip, or back is aggravated by another disability, the examiner should quantify the degree of aggravation by identifying the baseline level of severity prior to the onset of the aggravation, or by the earliest medical evidence at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

A rationale for all conclusions and opinions must be provided.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Schedule the Veteran for an appropriate VA examination with a qualified examiner to determine the nature and etiology of any acquired psychiatric disorder(s).  The virtual claims folder, including the VA treatment records contained in Legacy Content Manager (formerly Virtual VA), must be made available for the doctor's review.

All tests and studies deemed necessary by the examiner should be performed.

A diagnosis of PTSD under the DSM-5 and the DSM-IV criteria should be ruled in or ruled out by the examiner for the period since the filing of the Veteran's service connection claim in April 2009 to the present.  If PTSD under DSM-V and/or DSM-IV is not diagnosed, the examiner should explain why the diagnosis is not supported.  If PTSD is diagnosed under either or both sets of criteria, the examiner should identify the specific stressor or stressors that support the diagnosis of PTSD.  The examiner must consider any reported stressors in service and psychiatric symptoms in the years since service.

The examiner should identify whether the Veteran has a current diagnosis, or has had a diagnosis during the claim period since April 2009, of residuals of a traumatic brain injury (TBI), with consideration of the Veteran's account of being hit in the head by a large metal box during service in 2007.  The examiner should also provide an opinion as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that any diagnosed residuals of a TBI are related to service.

The examiner must identify any acquired psychiatric disorder since April 2009 and provide for each disorder an opinion as to whether it is at least as likely as not (that is, 50 percent or greater probability) that the disability is related to the Veteran's periods of military service, to include any in-service stressors and any TBI suffered during service.

The examiner must provide a rationale for all opinions and conclusions reached.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. Schedule the Veteran for an appropriate VA examination with a medical doctor to determine the nature and etiology of any headaches.  The virtual claims file, including the VA treatment records contained in Legacy Content Manager (formerly Virtual VA), must be made available for the doctor's review.  All tests and studies deemed necessary by the examiner must be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (that is, 50 percent or greater probability) that the Veteran's claimed migraines are etiologically related to her periods of service, including any head injury sustained in 2007 from a metal box thrown in a helicopter.

The examiner must provide a rationale for all opinions and conclusions reached.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6. After the requested development has been completed, review the examination reports to ensure compliance with the directives of this remand to the extent possible, and take corrective action to remedy any deficiencies in the reports.

7. After any other development deemed warranted, readjudicate the remanded claims.  If any benefit sought is not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded the required opportunity to respond before the record is returned to the Board for further review.

The appellant and her representative the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


